Citation Nr: 9929672	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-19 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.  This appeal arises from October 1997 and 
July 1998 rating decisions of the Department of Veterans 
Affairs (VA), Atlanta, Georgia, regional office (RO).  


FINDINGS OF FACT

1.  No chronic psychiatric disability was noted during 
service, and there is no competent medical evidence of a 
nexus between a currently diagnosed psychiatric disorder and 
the veteran's period of service.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for a 
psychiatric disorder is plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.

4.  The RO, by a rating decision dated in December 1987, 
denied service connection for a heart disorder on the basis 
that the veteran had a congenital heart defect which was not 
aggravated during service; following notification, the 
veteran did not appeal that decision.  

5.  The evidence added to the record since the December 1987 
rating decision is either cumulative in nature or not 
material in that it does not demonstrate that the veteran's 
congenital heart condition underwent an increase in 
disability during service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim of service connection for a psychiatric disorder.  
38 U.S.C.A. § 5107 (West 1991).  

2.  A rating decision dated in December 1987 denied service 
connection for a heart disorder; new and material evidence 
has not been submitted, and the veteran's claim for that 
benefit has not been reopened.  38 U.S.C.A. §§ 1131, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychiatric Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for a psychiatric disorder, the Board 
concludes that the veteran's claim for service connection for 
that condition is not well grounded.

The service medical records show a notation of anxiety at the 
time of a cardiology consultation in May 1979.  No other 
psychiatric symptomatology was noted during service.  On the 
report of medical history at the time of the separation 
examination in June 1979, the veteran denied depression, 
excessive worry, and nervous trouble of any sort.  The 
separation examination itself noted normal psychiatric 
evaluation.  

On private cardiology examination in September 1995, the 
veteran appeared a bit anxious.  He was treated for panic 
attacks and anxiety on a VA outpatient basis in 1997 and 
1998.  

The objective medical evidence shows no chronic psychiatric 
pathology during the veteran's period of active duty.  The 
current psychiatric disabilities were first shown more than 
15 years after the veteran's period of service.  There is no 
objective medical evidence of a link between any current 
psychiatric disorder and the veteran's period of service.  
The veteran's lay statements to the effect that his 
psychiatric symptomatology began during service is not 
supported by objective medical evidence and are not competent 
evidence to support a finding on a medical question requiring 
special experience or special knowledge.  His own statements 
as to medical diagnoses are not competent to render his claim 
well-grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of objective medical evidence to support the 
veteran's contentions, his claim for service connection is 
not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has a chronic 
psychiatric disability that originated during or resulted 
from active service.  Based upon the foregoing, the Board 
concludes that he has failed to meet his initial burden of 
presenting evidence that his claim for service connection for 
that disability is plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claim is denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  The Board notes that 
the veteran has contended that he was given medication for 
anxiety symptoms in 1984 or 1985 by a private physician.  The 
RO attempted to obtain these records, however they were not 
available.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).

Heart Disorder:  New and Material Evidence

In December 1987, the RO denied service connection for a 
heart disorder on the basis that the veteran had a congenital 
heart defect which was not aggravated during service.  
Following notification, the veteran did not file a timely 
appeal.  In order to reopen that final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  A pre- 
existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  

When the claim was previously denied, evidence showed that 
the veteran had been found to have a small hemodynamically 
insignificant ventricular septal defect, without 
cardiomegaly, and a systolic murmur, during service in March 
1977.  This was noted as a congenital defect.  The veteran 
was placed on a permanent profile, and his heart condition 
was monitored during service.  The separation examination 
report, in June 1979, included a notation of the heart murmur 
as well as "non-symptomatic ventricular septal defect 
followed by cardiology."  The veteran had not been treated 
since service for his heart condition.  Since the evidence 
failed to show that the veteran's congenital heart condition 
was aggravated during active duty, service connection for a 
heart disorder was denied.  

No credible evidence addressing the issue of aggravation of 
veteran's heart condition during service has been received 
since the December 1987 rating decision.  Private medical 
records dated in September 1995 indicated current treatment 
for small ventricular septal defect and heart murmur.  These 
records do not provide any evidence of aggravation during 
service, and as such they do not constitute new and material 
evidence.  The veteran has submitted statements to the effect 
that his heart disorder was aggravated during service.  These 
statements are not only cumulative of evidence of record in 
December 1987, they are also contradicted by the objective 
evidence of record and as such are not found to be material.  

While the veteran has submitted various items of evidence 
since the December 1987 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since December 1987 does not 
demonstrate that the veteran's congenital heart condition 
underwent an increase in disability during service.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled this obligation by informing him that the 
evidence does not demonstrate that his congenital heart 
condition underwent an increase in disability during service.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a psychiatric disorder is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a heart disorder, that 
benefit is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

